SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

954
CAF 11-01897
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JASON L. HALL,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

NINA E. HAWTHORNE, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

CHARLES J. GREENBERG, BUFFALO, FOR PETITIONER-RESPONDENT.

COURTNEY S. RADICK, ATTORNEY FOR THE CHILD, OSWEGO, FOR DECEMBER R.H.


     Appeal from an order of the Family Court, Oswego County (Bobette
J. Morin, R.), entered August 25, 2011 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, enforced the
Family Court order entered December 12, 2008.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Nina E. Hawthorne, the respondent in appeal No. 1
and the petitioner in appeal Nos. 2 and 3 (mother), appeals from three
orders entered in proceedings brought pursuant to Family Court Act
article 6. The orders granted the petition of Jason L. Hall, the
petitioner in appeal No. 1 and the respondent in appeal Nos. 2 and 3
(father), to enforce a prior order of custody and visitation entered
upon stipulation of the parties on December 12, 2008 (2008 custody and
visitation order) and dismissed the mother’s petitions for a
modification of custody and visitation and for enforcement of an order
of visitation.

     The mother contends that reversal is required based on Family
Court’s refusal to allow her to present evidence that the father
allegedly abused the child. We reject that contention. The court
properly limited the proof to incidents that occurred after the 2008
custody and visitation order was entered (see Matter of Risman v
Linke, 235 AD2d 861, 861-862; see generally Matter of Tarrant v
Ostrowski, 96 AD3d 1580, 1581). Moreover, although “[i]t is well
settled that there is an exception to the hearsay rule in custody
cases involving allegations of abuse and neglect of a child . . .
where . . . the statements are corroborated” (Matter of Sutton v
Sutton, 74 AD3d 1838, 1840 [internal quotation marks omitted]; see
                                 -2-                           954
                                                         CAF 11-01897

Matter of Mateo v Tuttle, 26 AD3d 731, 732), the mother failed to
offer any evidence to corroborate the child’s out-of-court statements
and, therefore, the court’s preclusion of those statements was proper.

     Contrary to the mother’s further contention, the court properly
determined that enforcement of the 2008 custody and visitation order
is in the child’s best interests (see generally Wiles v Wiles, 171
AD2d 398, 399; Sturm v Lyding, 96 AD2d 731, 731). Finally, the court
properly dismissed the mother’s enforcement petition inasmuch as she
“failed to establish that the father willfully violated a clear
mandate of the prior order or that his conduct defeated, impaired,
impeded, or prejudiced any right or remedy to which she was entitled”
(Matter of Oravec v Oravec, 89 AD3d 1475, 1475 [internal quotation
marks omitted]; see Matter of Petkovsek v Snyder [appeal No. 2], 251
AD2d 1085, 1085).




Entered:   October 5, 2012                     Frances E. Cafarell
                                               Clerk of the Court